TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 4, 2019



                                      NO. 03-19-00447-CV


                                         J. G., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE ROSE, AND JUSTICES TRIANA AND SMITH
               AFFIRMED -- OPINION BY JUSTICE SMITH;
               DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on June 20, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment.    Therefore, the Court affirms the trial court’s judgment.    Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.